257 F.2d 205
Walter B. STEVENS et al., Appellants,v.Arthur E. SUMMERFIELD, Postmaster General, et al., Appellees.
No. 14099.
United States Court of Appeals District of Columbia Circuit.
Argued March 19, 1958.
Decided May 22, 1958.

Mr. James E. Curry, Washington, D. C., for appellants.
Mr. John D. Lane, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and William Rafferty, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellees.
Before FAHY, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court, dismissing plaintiffs-appellants' complaint, which sought to enjoin the Postmaster General from barring from the mails certain envelopes carrying printed matter placed thereon by plaintiffs-appellants. Judge Keech's memorandum, D.C.D.C.1957, 151 F. Supp. 343, states the facts, and concludes that the materials inscribed on the envelopes rendered them within the prohibition of 18 U.S.C. § 1718 (1952), which declares nonmailable "matter otherwise mailable by law, upon the envelope * * * of which * * * is * * * printed * * * language * * * calculated by the terms * * * and obviously intended to reflect injuriously upon the character or conduct of another * * *." On consideration, we discern no basis for disturbing the action of the District Court in dismissing the complaint for equitable relief by way of an injunction.


2
Affirmed.